Case 01-01139-AMC   Doc 33111-12   Filed 08/26/19   Page 1 of 4




                      EXHIBIT 12

    April 3, 2019 KDID Operation Permit Approval
           Case 01-01139-AMC            Doc 33111-12        Filed 08/26/19      Page 2 of 4




Wednesday, April 03, 2019

Tony Penfold
W.R. Grace and Company
C/O Stantec, Suite 1800 1560 Broadway
Denver, CO 80202

RE: Operation Permit Approval for Kootenai Development Impoundment Dam

Dear Mr. Penfold:

Enclosed is an approved operation permit for the Kootenai Development Impoundment Dam (KDID).
The next formal five-year engineer’s inspection must be completed by November 8th, 2023 which is five
years from your last inspection. Your operation permit expires 90 days later on February 6, 2024,
allowing you time to get us a copy of the inspection report.

State law requires a formal engineers inspection at least once every five years. Failure to complete the
inspection on time will result in a lapse of your operation permit.

PERMIT CONDITIONS
This permit has conditions tied to the approval:

        Condition 1: Complete construction of the Construction Water Control Cofferdam.
        Due Date: 12/31/2019

        Reason: The Construction Water Control Cofferdam discussed in the Hafferman Engineering
        January 2019 inspection report should provide robust risk reduction by preventing storm events
        from compromising the existing deficient spillways.

        This activity will require a construction permit from our organization and must be designed and
        constructed under the oversight of a licensed engineer with experience in dam design and
        construction.

        Condition 2: Continue monthly inspections and daily monitoring as discussed in your engineer’s
        report.

        Reason: The deficiencies noted at the KDID warrant increased inspection and attention.
               Case 01-01139-AMC        Doc 33111-12        Filed 08/26/19      Page 3 of 4



        Condition 3: Annually submit a report to us detailing the condition of the underdrain system,
        noting any additional deterioration. Due Date: Annually by December 31.

        Reason: The underdrain system has been identified as a potential failure mode. Increased
        inspection and analysis is necessary until studies underway to evaluate rehabilitation options
        are completed.

Failure to meet operation permit conditions may result in a revocation of the permit.

RESPONSIBILITIES
You are responsible for meeting all detailed recommendations contained in your engineer’s report. You
are also responsible for updating your emergency action plan and emergency intervention plan
annually.

Please note that renewal of the Operation Permit in five years is contingent upon the spillway being
reconstructed and operational.

Sincerely,


Michele Lemieux, P.E.
Dam Safety Section Supervisor

C via email:      John Tubbs, DNRC Director
                  Steve Story, P.E. DNRC Water Operations Bureau Chief
                  Kurt Hafferman, P.E. Hafferman Engineering
                  Thomas Stoops, DEQ Superfund Bureau Chief
                  Lisa DeWitt, DEQ Superfund project manager
                  Dania Zinner, EPA Project Manager
                  Mike Cirian EPA Project Manager
                  William Pickens, Stantec
                  Lincoln County DES
Case 01-01139-AMC   Doc 33111-12   Filed 08/26/19   Page 4 of 4
